811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Gene BORGERT, Defendant-Appellee.
Nos. 86-1910, 86-1974.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This Court entered orders on October 21, 1986, and October 29, 1986, directing appellant to show cause why appeal numbers 86-1910 and 86-1974 should not be dismissed for lack of jurisdiction.  This Court is in receipt of a document from appellant advising that he has no legal knowledge and that he is incarcerated.


2
It appears from the record that the judgment was entered April 23, 1986.  The notice of appeal filed on June 17, 1986 (appeal number 86-1974) was 25 days late and the notice of appeal filed September 26, 1986 (appeal number 86-1910) was 126 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeals 86-1910 and 86-1974 be and hereby are dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.  The dismissal of appeals 86-1910 and 86-1974 does not affect the pendency of appeal 86-1973.